Mr. Presiding Justice Philbrick delivered the opinion of the court. 2. Witnesses, § 298*—when character evidence as to reputation for truth and veracity not too remote to impeach witness. To impeach the character of witnesses for their truth and veracity, evidence offered to show their reputation at a place where they resided two years prior to the time of the facts involved in controversy, held admissible, and action of court in sustaining an objection to such evidence because too remote, held error, though not prejudicial error. 3. Appeal and error, § 1455*—when error in sustaining demurrer to plea cannot he complained of. Defendant cannot complain that trial court improperly sustained a demurrer to his plea where he was permitted upon the trial to introduce evidence which could only have been proper under his plea.